232 F.2d 893
UNITED STATES of America, Appellant,v.Herman KNOP and Dorothy Owen Knop.
No. 15513.
United States Court of Appeals Eighth Circuit.
April 17, 1956.

Appeal from the United States District Court for the District of Nebraska.
Charles K. Rice, Asst. Atty. Gen., and Harry W. Shackelford, U. S. Atty., Omaha, Neb., for appellant.
David W. Swarr and Edson Smith, Omaha, Neb., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties. Owen v. U. S., 134 F. Supp. 31.